Case 1:18-cv-03560-GLR Document 25 Filed 12/13/18 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Mayor and City Council of Balttmore *

Plaintiff, *
v.

 

Case No, 1:18-cv-03560-GLR_

k
Actelion Pharmaceuticals, Ltd , et al

Defendant.

*

 

MOTION FOR ADMISSION PRO HAC VICE
1, Gregory T. Lawrence , am a member in good standing of the bar of this

Court. Iam moving the admission of _Katherine B. Forrest

to appear pro hac vice in this case as counsel for Actelion Pharmaceuticals Ltd.,
Actelion Pharmaceuticals US, Inc , and

Actelion Clinical Research, Inc

We certify that:
1. The proposed admittee is not a member of the Maryland bar and does not maintain
any law office in Maryland

2. The proposed admittee is a member in good standing of the bars of the following
State Courts and/or United States Courts:
State Court & Date of Admission U.S. Court & Date of Admission
New York (Appellate Division 2nd Department) (01/30/1991) U.S. Su preme Court (01 /1 2/2004)

First Circuit (05/25/2007)
Second Circuit (04/21/2000)
Third Circuit (09/08/1995)
Seventh Circuit (03/26/2003)
Ninth Circuit (08/16/2010)
N.D.N.Y. (06/05/2001)
S.D.N.Y. (09/29/1992)
W.D.N.Y. (11/23/1998)

 

 

 

 

 

 

 

 

 

3. During the twelve months immediately preceding this motion, the proposed admittee
has been admitted pro hac vice in this Court zero times.

4, The proposed admittee has never been disbarred, suspended, or denied admission to
practice law in any jurisdiction. (NOTE: Ifthe proposed admittee has been
disbarred, suspended, or denied admission to practice law in any jurisdiction, then
he/she must submit a statement fully explaining all relevant facts.)

5. The proposed admittee is familiar with the Maryland Lawyers’ Rules of Professional
Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (09/2016) Page 1 of 2
Case 1:18-cv-03560-GLR Document 25 Filed 12/13/18 Page 2 of 2

6. The proposed admittee understands admission pro hac vice is for this case only and
does not constitute formal admission to the bar of this Court.

7. Either the undersigned movant or

Daniel J. McCartin

 

is also a member of the bar of this Court in good standing, and will serve as co-

counsel in these proceedings.

8. The $100.00 fee for admission pro hac vice accompanies this motion.

9. We hereby certify under penalties of perjury that the foregoing statements are true

and correct.

MOVANT

ie a

Signature ™\% )
Gregory T. Lawrence (Bar # 25670)

 

Printed name and bar number
Conti Fenn & Lawrence LLC

 

Office name

36 S. Charles St., Suite 2501, Baltlmore, MD 21201

 

Address
greg@lawcfl.com

 

Email Address

(410) 837-6999

 

Telephone number

(410) 510-1647

 

Fax Number

PHVMotion (09/2016)

PROPOSED ADMITTEE

Signature
Katherine B. Forrest (Bar # 2381457)
Printed name and bar number

Cravath, Swaine & Moore LLP

Office name

 

 

825 Eighth Avenue, New York, NY 10019
Address

kforrest@cravath.com
Email Address

(212) 474-1151

Telephone number

(212) 474-3700

Fax Number

 

 

 

 

Page 2 of 2
